UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7625


IGNATZIO GIULIANO,

                Petitioner - Appellant,

          v.

UNITED STATES OF AMERICA; WARDEN FCI WILLIAMSBURG,

                Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Margaret B. Seymour, District
Judge. (6:10-cv-02485-MBS)


Submitted:   February 28, 2011             Decided:   March 9, 2011


Before TRAXLER, Chief Judge, and KING and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ignatzio Giuliano, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Ignatzio   Giuliano,   a       federal    prisoner,   appeals   the

district   court’s    order   accepting      the    recommendation   of    the

magistrate judge and denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2010) petition.           We have reviewed the record

and find no reversible error.             Accordingly, we affirm for the

reasons stated by the district court.               Giuliano v. Warden, No.

6:10-cv-02485-MBS (D.S.C. Nov. 8, 2010).              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                     AFFIRMED




                                      2